Information Disclosure Statement
The information disclosure statement filed 2/25/2021 fails to comply with 37 CFR 1.97(d) because it lacks the fee set forth in 37 CFR 1.17(p) and statement as specified in 37 CFR 1.97(e).  In the interest of compact prosecution, the references cited therein have been considered and are cited within the attached PTO-892.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carolyn M. Gouges d’Agincourt on 3/30/2021.
The application has been amended as follows: 
Amend Claim 1 as follows:1. (Currently amended) A metal-air battery comprising:
an air electrode that includes: an electrically conductive material, and a solid ionically conducting polymer material;
wherein the air electrode acts to produce an hydroxide ion when the air electrode is exposed to an oxygen gas source and when the battery is under load;
wherein the solid ionically conducting polymer material ionically conducts the hydroxide ion; 
wherein the solid ionically conducting polymer material is ionically conductive through the solid and not through any solvent, gel or liquid phase;
-5 S/cm at room temperature;
wherein the solid ionically conducting polymer material has an electronic conductivity of less than 1x10-8 S/cm at room temperature; and
wherein the solid ionically conducting polymer material has a glassy state, and wherein the solid ionically conducting polymer material conducts the hydroxide ion in the glassy state.
Reasons for Allowance
Claims 1-19 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
Claim 1 specifically requires a metal-air battery with a particular solid ionically conducting material that satisfies all of 1) ionically conducting hydroxide ion, 2) exhibits an ionic conductivity greater than 1x10-5 S/cm at room temperature, 3) exhibits an electronic conductivity of less than 1x10-8 S/cm at room temperature, 4), is ionically conductivity through the solid and not through any solvent, gel or liquid phase, and 5) conducts the hydroxide ion in the glassy state. 
The cited art of record alone or in combination fails to suggest a metal-air battery with an air electrode possessing a solid ionically conducting polymer material whereby the polymer material possesses all of the characteristics claimed. There is insufficient evidence of record that the prior art relied upon would necessarily exhibit the combination of features claimed. A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764